*469Opinion by
Mollison, J.
In accordance with stipulation of counsel that the lumber is similar in all material respects to that the subject of United States v. F. W. Myers & Co., Inc. (24 C. C. P. A. 156, T. D. 48640) and F. W. Myers & Co., Inc. v. United States (73 Treas. Dec. 714, T. D. 49530), the claim of the plaintiff was sustained as to certain of the protests in question. The collector was directed to reliquidate the entries on the basis of the actual number of board feet of planed, tongued, and/or grooved lumber imported, as shown on the invoices and/or the entries covered by the said protests, or as may be calculated arithmetically from the information shown thereon. In all other respects and as to all other merchandise, the protests were overruled.